Wednesday    24th

               July, 1996.



Norfolk Shipbuilding & Drydock Corporation
 and Richard-Flagship Services, Inc.,                        Appellants,

 against      Record No. 1416-95-1
              Claim No. 154-00-19

Donald Eugene Umphlett,                                      Appellee.

                             Upon a Rehearing

                  Before Judges Baker, Bray and Overton



            It appears to the Court that the decisions of the Supreme

Court of Virginia in the cases of The Steinrich Group, et al. v.

Claudia H. Jemmott, Record No. 950829, Perdue Farms, Inc. v. Linda Kay

Martin, Record No. 951050, and Wampler-Longacre Chicken, Inc., et al.,

Record No. 951072 (March 1, 1996), control the instant case and that,

thus, the award appealed from is erroneous.

            Accordingly, the opinion previously rendered on February 27,

1996 is withdrawn, the mandate entered on that date is vacated, and

the award of the Virginia Workers' Compensation Commission is

reversed.

            This order shall be certified to the Virginia Workers'

Compensation Commission.

                             A Copy,

                                 Teste:

                                           Clerk